 



Exhibit 10.1
AMENDMENT NO. 3
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of October 18, 2007 (the
“Effective Date”), by and among (a) GLOBAL INDUSTRIES, LTD., a Louisiana
corporation (the “Parent”), GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a
Mexican sociedad de responsabilidad limitada de capital variable (the “Mexican
Borrower”), and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana limited
liability company, in its capacity as general partner of GLOBAL INDUSTRIES
INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership (the “Cayman
Borrower” and together with the Parent and the Mexican Borrower, each a
“Borrower” and collectively, the “Borrowers”), (b) the financial institutions
parties hereto which are Lenders party to the Credit Agreement (as defined
below); and (c) Calyon New York Branch, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
     A. The Parent, the Mexican Borrower, the Cayman Borrower, the
Administrative Agent and the lenders signatory thereto (the “Lenders”) are
parties to that certain Third Amended and Restated Credit Agreement dated as of
June 30, 2006 as amended by Amendment No. 1 thereto dated as of October 6, 2006
and Amendment No. 2 thereto dated as of July 26, 2007 (as so amended, the
“Credit Agreement”).
     B. The parties hereto wish to enter into this Amendment to amend certain
terms and provisions of the Credit Documents as set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

 



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENT
     2.01 Amendment to Section 1.01 (Restated Definitions). Section 1.01 of the
Credit Agreement is hereby amended by restating the following definitions in
their entirety with the following:
     “Applicable Margin” means, at any time with respect to each Type of
Advance, each Letter of Credit, and the Revolving Commitment Fee, the percentage
rate per annum as set forth below for the Level in effect at such time:

                                              LEVEL   LEVEL   LEVEL   LEVEL  
LEVEL     I   II   III   IV   V
Eurodollar Advances and Letter of Credit Fee
    0.75 %     1.00 %     1.25 %     1.50 %     1.75 %
Base Rate Advances
    0.00 %     0.00 %     0.25 %     0.50 %     0.75 %
Revolving Commitment Fee
    0.25 %     0.30 %     0.35 %     0.40 %     0.50 %

     “Consolidated EBITDA” means, for any Person and its Subsidiaries calculated
on a consolidated basis for any period:
     (a) Consolidated Net Income for such period plus
     (b) to the extent deducted in determining Consolidated Net Income, (i) cash
Consolidated Interest Expense, (ii) foreign, federal, state, and local taxes on
Net Income net of credits, (iii) depreciation expense, (iv) amortization
expense, (v) non-operating, non-cash charges, and (vi) fees and expenses
incurred in connection with this Agreement and the incurrence of other Debt
permitted under Section 6.02 minus
     (c) to the extent included in determining Consolidated Net Income,
extraordinary non-operating gains, non-cash charges related to the impairment of
assets and other gains or losses in connection with the sale or disposal of
assets, each net of related income taxes, all determined in accordance with
GAAP.
     “Equity Issuance” means any issuance of equity securities (including any
preferred equity securities) by the Parent or any of its Subsidiaries other than
equity securities issued (a) to the Parent or one of its Subsidiaries;
(b) pursuant to employee or director and officer benefit or dividend
reinvestment plans or stock option or purchaser plans in the ordinary course of
business; (c) as consideration in connection with any investment by the Parent
or any of its Subsidiaries in any other Person pursuant to which such Person
shall become a Subsidiary or shall be merged into or consolidated with the
Parent or any of its

2



--------------------------------------------------------------------------------



 



Subsidiaries; or (d) in connection with the conversion of the Convertible
Unsecured Debentures.
     “Excluded Vessels” means each of the vessels owned by the Loan Parties
other than the vessels listed on Schedule 4.17.
     “Fixed Charge Coverage Ratio” means, for the Parent and its Subsidiaries on
a consolidated basis, as of the end of any fiscal quarter, for the then
most-recently ended four fiscal quarters, the ratio of (a) the Parent’s
Consolidated EBITDA to (b) the sum of (i) cash Consolidated Interest Expense,
(ii) to the extent not included in cash Consolidated Interest Expense, letter of
credit fees, (iii) mandatory scheduled principal payments on any Debt,
(iv) Capital Expenditures relating solely to dry-docking expenses of vessels of
the Parent and its Subsidiaries, (v) Capital Lease Obligations for the then
most-recently ended four fiscal quarters and (vi) repurchases of the common
stock of the Parent (excluding up to $75,000,000.00 of the amount of any such
stock repurchases made in conjunction with the offering of the Convertible
Unsecured Debentures).
     “Foreign Vessel Mortgages” means each of the vessel mortgages in
substantially the form of the attached Exhibit G (or such other form as
reasonably acceptable to the Administrative Agent and the Parent) and executed
by each Foreign Loan Party which owns a Mortgaged Vessel to secure the Foreign
Obligations.
     “Leverage Ratio” means, as of the last day of any fiscal quarter of the
Parent, the ratio of (a) (i) Consolidated Debt (excluding surety bonds,
Performance Letters of Credit, Documentary Letters of Credit and Contingent
Obligations) as of such day minus (ii) the amount of unrestricted cash,
marketable securities and Liquid Investments of the Borrowers and their
Subsidiaries which are Guarantors as of such day to the extent such amount
exceeds $25,000,000.00 to (b) the Parent’s Consolidated EBITDA for the four
fiscal quarters then ended.
     “Material Subsidiary” means any Subsidiary of the Parent (a) having total
assets or annual gross revenues in excess of $10,000,000.00 (or the Equivalent
Amount if denominated in a currency other than Dollars) or (b) that owns any
Mortgaged Vessel, and “Material Subsidiaries” means all such Subsidiaries
collectively.
     “Maturity Date” means the earlier of (a) October 18, 2012 and (b) the
earlier termination in whole of the Commitments in accordance with the
provisions of this Agreement.
     “Mortgaged Vessels” means each of the vessels listed on Schedule 4.17.

3



--------------------------------------------------------------------------------



 



     “Swingline Commitment” means the obligation of the Swingline Bank to make
Swingline Advances up to a maximum principal amount of $25,000,000.00 at any
time outstanding.
     “US Vessel Mortgages” means each of the vessel mortgages in substantially
the form of the attached Exhibit G (or such other form as reasonably acceptable
to the Administrative Agent and the Parent) and executed by each US Loan Party
which owns a Mortgaged Vessel to secure the Obligations.
     2.02 Amendment to Section 1.01 (New Definitions). Section 1.01 of the
Credit Agreement is hereby amended by adding the following new definitions in
alphabetical order:
     “Collateral Coverage Ratio” means the ratio of (i) the sum of (A) the
aggregate Orderly Liquidation Value of all Eligible Mortgaged Vessels as
determined by the most recent Appraisal Report delivered to Administrative Agent
and the Lenders pursuant to Section 3.01(m) or Section 5.14, and (B) the fair
market value (as set forth in the most recent appraisal delivered to
Administrative Agent) of Eligible Real Property to (ii) the amount of the
Revolving Commitments.
     “Consolidated Tangible Net Worth” means, for the Parent and its
Subsidiaries calculated on a consolidated basis at any time, tangible net worth,
as determined in accordance with GAAP.
     “Liquidity” means, as of any date of determination, (a) the amount equal to
the amount that Borrowers are entitled to borrow as Revolving Advances hereunder
(after giving effect to all then outstanding Obligations and all sublimits and
reserves then applicable hereunder) plus (b) the amount of unrestricted cash,
marketable securities and Liquid Investments of the Borrowers and their
Subsidiaries which are Guarantors minus (c) $25,000,000.00.
     “Third Amendment” means Amendment No. 3 to this Agreement dated as of the
Third Amendment Effective Date.
     “Third Amendment Effective Date” means October 18, 2007.
     2.03 Amendment to Section 1.01 (Deleted Definitions). Section 1.01 of the
Credit Agreement is hereby amended by deleting the definition of “Collateral
Coverage Amount” in its entirety.
     2.04 Amendment to Section 2.01(a). Section 2.01(a) of the Credit Agreement
is hereby deleted and replaced in its entirety with the following:
     (a) Revolving Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrowers in Dollars from time to time on any Business Day during the period
from the Closing Date until the Maturity Date; provided that, (i) the sum of (A)

4



--------------------------------------------------------------------------------



 



the aggregate outstanding principal amount of the Revolving Advances plus (B)
the Letter of Credit Exposure plus (C) the aggregate outstanding principal
amount of the Swingline Advances may not exceed at any time the aggregate amount
of the Revolving Commitments and (ii) the aggregate outstanding Revolving
Advances plus the aggregate outstanding Swingline Advances made to the Mexican
Borrower plus the aggregate Letter of Credit Exposure with respect to Letters of
Credit issued for the account of the Mexican Borrower may not exceed
$50,000,000.00. Each Revolving Borrowing shall be in an aggregate amount not
less than $2,000,000.00 and in integral multiples of $500,000.00 in excess
thereof and shall consist of Revolving Advances of the same Type made on the
same day by the Lenders ratably according to their respective Revolving
Commitments. Within the limits of each Lender’s Revolving Commitment, the
Borrowers may from time to time borrow, prepay pursuant to Section 2.07 and
reborrow under this Section 2.01(a).
     2.05 Amendment to Section 2.01(c). Section 2.01(c) of the Credit Agreement
(Collateral Coverage Amount) is hereby deleted and replaced in its entirety with
the following:
     (c) [Intentionally omitted].
     2.06 Amendment to Section 2.01(d)(i). Section 2.01(d)(i) of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     (i) On the terms and conditions set forth in this Agreement, the Swingline
Bank agrees to from time to time on any Business Day during the period from the
Closing Date until the last Business Day occurring before the Maturity Date,
make advances (“Swingline Advances”) in Dollars under the Swingline Notes to the
Borrowers for periods of up to five Business Days (except that no Swingline
Advance may mature after the Maturity Date), bearing interest at the Alternate
Base Rate plus the Applicable Margin for Base Rate Advances, and in an aggregate
principal amount not to exceed the Swingline Commitment at any time; provided
that (i) the sum of (A) the aggregate principal amount of outstanding Revolving
Advances plus (B) the aggregate principal amount of outstanding Swingline
Advances plus (C) the Letter of Credit Exposure shall never exceed the aggregate
Revolving Commitments at such time and (ii) the aggregate outstanding Revolving
Advances plus the aggregate outstanding Swingline Advances made to the Mexican
Borrower plus the aggregate Letter of Credit Exposure with respect to Letters of
Credit issued for the account of the Mexican Borrower may not exceed
$50,000,000.00; and provided further that no Swingline Advance shall be made by
the Swingline Bank if the statements set forth in Section 3.02 are not true on
the date of such Swingline Advance, it being agreed by the Borrowers that the
giving of the applicable Notice of Borrowing and the acceptance by any Borrower
of the proceeds of such Swingline Advance shall constitute a representation and
warranty by the Borrowers that on the date of such Swingline Advance such
statements are true. Subject to the other provisions hereof, the Borrowers may
from time to time borrow, prepay (in whole or in part) and reborrow Swingline
Advances. Immediately upon the making of a

5



--------------------------------------------------------------------------------



 



Swingline Advance, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Bank a risk participation
in such Swingline Advance in an amount equal to the product of such Lender’s Pro
Rata share times the amount of such Swingline Advance.
     2.07 Amendment to Section 2.01(e). Section 2.01(e) of the Credit Agreement
is hereby amended by (a) deleting the text “$150,000,000” and replacing it with
“$250,000,000” and (b) deleting the “and” at the end of subsection (iv) thereof,
replacing the period at the end of subsection (v) thereof with “;” and adding
the following new subsections (vi), (vii) and (viii):
     (vi) the Collateral Coverage Ratio shall be no less than 1.50 to 1.00
immediately after giving effect to such increase;
     (vii) the Administrative Agent shall have received an updated Appraisal
Report dated within two years prior to the date of such increase; and
     (viii) unless the documentation delivered in connection with the
effectiveness of the Third Amendment otherwise authorizes Obligations hereunder
in an aggregate principal amount up to $250,000,000, a certificate of a
Responsible Officer of each Borrower certifying that such Borrower has been duly
authorized by resolution of such Borrower’s Board of Directors or other
governing body to incur any and all Obligations hereunder up to an aggregate
principal amount of $250,000,000.
     2.08 Amendment to Section 2.07(c)(i). Section 2.07(c)(i) of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     (i) or if the Revolving Advances and the Swingline Advances have been
repaid in full (including after giving effect to this Section 2.07(c)(i)), make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, on any date on which the outstanding principal amount
of the Revolving Advances plus the Letter of Credit Exposure plus the
outstanding principal amount of the Swingline Advances exceeds the aggregate
Revolving Commitments, in the amount of such excess;
     2.09 Amendment to Section 2.07(c)(iv). Section 2.07(c)(iv) of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     (iv) if and only if Liquidity is equal to or less than $50,000,000, by an
amount equal to (A) provided that no Event of Default has occurred and is
continuing, (1) 100% of the Net Cash Proceeds in excess of $25,000,000.00 that
the Parent or any of its Subsidiaries receives from the sale, lease, transfer or
other disposition of any Property to third parties to the extent such Net Cash
Proceeds are not reinvested or committed to be reinvested through executed
construction contracts by the Parent or such Subsidiary in (x) replacement
assets of comparable value and utility or (y) improvements to existing assets of
the Parent or such Subsidiary within 180 days after receipt of such proceeds, on
the

6



--------------------------------------------------------------------------------



 



185th day after receipt of such Net Cash Proceeds and (2) 100% of the Net Cash
Proceeds in excess of $25,000,000.00 that the Parent or any of its Subsidiaries
receives from Insurance Policies or condemnation awards in connection with a
Casualty Event to the extent such insurance proceeds or condemnation proceeds
are not reinvested in replacement assets of comparable value and utility within
180 days after receipt of such proceeds, on the 185th day after receipt of such
Net Cash Proceeds or (B) if an Event of Default has occurred and is continuing,
then 100% of the Net Cash Proceeds that the Parent or any of its Subsidiaries
receives from the sale of any asset or any Insurance Policy or condemnation
award in connection with a Casualty Event; and
     2.10 Amendment to Section 2.15(a)(i). Section 2.15(a)(i) of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed (A) the aggregate Revolving Commitments minus (B) the
sum of the aggregate outstanding principal amount of all Revolving Advances and
the aggregate outstanding principal amount of the Swingline Advances;
     2.11 Amendment to Section 5.05(o). Section 5.05(o) of the Credit Agreement
is hereby deleted and replaced in its entirety with the following:
     (o) Insurance. As soon as available, but in any event within 45 days
following renewal of its insurance policies, the Parent will deliver a report
prepared by the Parent’s independent insurance broker which report (1) lists all
insurance policies and programs then in effect as required pursuant to Section
4.14 and Section 5.02, (2) specifies for each such policy and program, (A) the
amount thereof, (B) the risks insured against thereby, (C) the name of the
insurer and each insured party thereunder and (D) the policy or other
identification number thereof, and (3) certifies that all such policies and
programs are (A) in full force and effect, (B) are placed with such insurance
companies, underwriters or associations, in such amounts, against such risks,
and in such form, as are customarily issued against by Persons of similar size
and established reputation engaged in the same or similar businesses and
similarly situated and as are necessary or advisable for the protection of the
Administrative Agent as mortgagee, and (C) conform with the requirements of this
Agreement and the Security Documents;
     2.12 Amendment to Section 5.05(p). Section 5.05(p) of the Credit Agreement
(Financial Projections) is hereby amended by deleting the text “60 days” and
replacing it with “90 days”.
     2.13 Amendment to Section 5.05(q). Section 5.05(q) of the Credit Agreement
(Collateral Reporting) is hereby deleted and replaced in its entirety with the
following:
     (q) [Intentionally omitted];

7



--------------------------------------------------------------------------------



 



     2.14 Amendment to Section 5.11(a). Section 5.11(a) of the Credit Agreement
is hereby amended by deleting the text “one or more US Vessel Mortgages (if such
new Subsidiary owns one or more Material Vessels),”.
     2.15 Amendment to Section 5.11(b). Section 5.11(b) of the Credit Agreement
is hereby amended by deleting the text “one or more Foreign Vessel Mortgages (if
such new Subsidiary owns one or more Material Vessels),”.
     2.16 Amendment to Section 5.12. Section 5.12 of the Credit Agreement (New
Vessels) is hereby deleted and replaced in its entirety with the following:
     Section 5.12 [Intentionally omitted].
     2.17 Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 5.14 Appraisal Reports.
     (a) On the second anniversary of the Closing Date, and on each subsequent
two-year anniversary of the Closing Date thereafter, the Parent shall deliver to
Administrative Agent and the Lenders an independently prepared full appraisal
with respect to the Mortgaged Vessels, in form, scope and methodology acceptable
to Administrative Agent, addressed to Administrative Agent and upon which
Administrative Agent and Lenders are expressly permitted to rely and setting
forth, among other things the Orderly Liquidation Value of each Mortgaged Vessel
as of the date appraised (each an “Appraisal Report”). Prior to the occurrence
and during the continuance of an Event of Default, the cost of only one
(1) Appraisal Report per two year period shall be at Borrowers’ expense.
     (b) [Intentionally omitted].
     (c) At any time the Administrative Agent, at the request of the Majority
Lenders, may request that Borrowers deliver a desktop appraisal with respect to
the Mortgaged Vessels, in form, scope and methodology acceptable to
Administrative Agent, addressed to Administrative Agent and upon which
Administrative Agent and Lenders are expressly permitted to rely and setting
forth, among other things the Orderly Liquidation Value of each of the Mortgaged
Vessels as of the date appraised. Upon receipt of such request, the Parent shall
deliver such desktop appraisal to the Administrative Agent and the Lenders
within 60 days after receipt of such request. Unless an Event of Default is in
existence at the time of such request, the Lenders shall pay the costs of any
such desktop appraisal requested by the Administrative Agent.
     (d) [Intentionally omitted].

8



--------------------------------------------------------------------------------



 



     (e) Each Appraisal Report delivered under this Section 5.14 shall be in
form, scope and substance satisfactory to the Administrative Agent in its
reasonable discretion.
     2.18 Amendment to Section 6.02. Section 6.02 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.02 Debts, Guaranties and Other Obligations. The Parent will not,
and will not permit any of its Subsidiaries to, create, assume, suffer to exist
or in any manner become or be liable, in respect of any Debt except:
     (a) Debt of the Parent and its Subsidiaries under the Credit Documents;
     (b) intercompany Debt incurred in the ordinary course of business owed
(i) by any Wholly Owned Subsidiary of the Parent to the Parent or to any other
Wholly Owned Subsidiary of the Parent, (ii) by the Parent to any of its Wholly
Owned Subsidiaries, and (iii) by any Foreign Subsidiary to another Foreign
Subsidiary; provided that, (A) all such intercompany Debt shall be subordinated
to the Obligations in accordance with the terms set forth in the Guaranties,
(B) the aggregate amount of intercompany Debt incurred by and capital
contributions or investments made pursuant to Section 6.04(a) to Subsidiaries
that are not Loan Parties to any other Loan Party may not exceed $50,000,000,
and (C) before and after giving effect to the incurrence of such intercompany
Debt, no Default or Event of Default shall have occurred or be continuing;
     (c) Debt secured by the Liens permitted under paragraphs (c), (g) and
(i) of Section 6.01;
     (d) any MARAD Financing used to finance the acquisition, construction, or
improvement of the Parent’s or any of its Subsidiaries’ vessels (including any
rearrangements, extensions, or refinancing thereof); provided, that the Parent
and its Subsidiaries may not enter into additional MARAD Financing described in
this clause (d) (other than rearrangements, extensions, or refinancings thereof)
if a Default is continuing or entering into the additional indebtedness would
reasonably be expected to cause a Default;
     (e) Debt listed on Schedule 6.02 and all extensions, amendments,
refinancings, and renewals thereof so long as none of the principal amount of
such Debt is increased;
     (f) reimbursement obligations of the Parent and its Subsidiaries in respect
of any surety bonds or letters of credit otherwise permitted under this
Agreement issued to secure payment of any insurance premiums, regulatory
obligations, or trust fund obligations for the Parent or any of its
Subsidiaries;
     (g) Unfunded Liabilities not giving rise to an Event of Default;

9



--------------------------------------------------------------------------------



 



     (h) Capitalized Leases with an aggregate principal amount outstanding at
any time not to exceed $250,000,000.00; provided that (i) before and after
giving effect to the incurrence of such Debt, no Default or Event of Default
shall have occurred or be continuing, (ii) the Leverage Ratio (calculated on a
pro-forma basis as of the date of the issuance of such Debt after giving effect
to the issuance of such Debt) shall not be greater than 2.40 to 1.00 and
(iii) the Fixed Charge Coverage Ratio (calculated on a pro-forma basis as of the
date of the issuance of such Debt after giving effect to the issuance of such
Debt) shall not be less than 1.50 to 1.00;
     (i) Permitted Bond Obligations;
     (j) unsecured obligations other than Permitted Bond Obligations in respect
of letters of credit, bonds and guaranties issued for the account of the Parent
or any of its Subsidiaries to secure the Parent’s or any of its Subsidiaries’
performance obligations in the ordinary course of business with an aggregate
face amount outstanding at time not to exceed $150,000,000.00 or its Equivalent
Amount in another currency; provided that, before and after giving effect to the
incurrence of such Debt, no Default or Event of Default shall have occurred or
be continuing;
     (k) nonspeculative Financial Contract Obligations entered into in the
ordinary course of business;
     (l) [Intentionally omitted];
     (m) Debt represented by the Convertible Unsecured Debentures pursuant to
the Indenture issued under the initial issuance thereof; provided that (i)
before and after giving effect to the issuance of such Debt, no Default or Event
of Default shall have occurred or be continuing and (ii) such Debt shall have
(A) affirmative and negative covenants that are no more restrictive than those
set forth in this Agreement, (B) no restriction on the ability of the Borrower
or any of its Subsidiaries to amend, modify or otherwise supplement this
Agreement or the other Credit Documents, (C) no collateral or other security for
such Debt, (D) no restrictions on the ability of any Loan Party to guarantee the
Obligations or pledge assets as collateral security for the Obligations, and
(E) a scheduled maturity date that is no earlier than January 1, 2012;
     (n) Debt represented by the Convertible Unsecured Debentures pursuant to
the Indenture issued under the over-allotment option exercised by the initial
purchasers thereof; provided that (i) the aggregate principal amount of such
Debt outstanding at any time shall not exceed $50,000,000.00, (ii) before and
after giving effect to the incurrence of such Debt, no Default or Event of
Default shall have occurred or be continuing, (iii) the Leverage Ratio
(calculated on a pro-forma basis as of the date of the issuance of such Debt
after giving effect to the issuance of such Debt) shall not be greater than 2.40
to 1.00 and (iv) the Fixed Charge Coverage Ratio (calculated on a pro-forma
basis as of the date of

10



--------------------------------------------------------------------------------



 



the issuance of such Debt after giving effect to the issuance of such Debt)
shall not be less than 1.50 to 1.00 and (v) such Debt shall have (A) affirmative
and negative covenants that are no more restrictive than those set forth in this
Agreement, (B) no restriction on the ability of the Borrower or any of its
Subsidiaries to amend, modify or otherwise supplement this Agreement or the
other Credit Documents, (C) no collateral or other security for such Debt,
(D) no restrictions on the ability of any Loan Party to guarantee the
Obligations or pledge assets as collateral security for the Obligations, and
(E) a scheduled maturity date that is no earlier than April 1, 2013; and
     (o) other unsecured Debt not otherwise permitted under this Section 6.02 in
an aggregate principal amount outstanding at any time not to exceed
$100,000,000.00; provided that, (i) before and after giving effect to the
incurrence of such Debt, no Default or Event of Default shall have occurred or
be continuing, (ii) the Leverage Ratio (calculated on a pro-forma basis as of
the date of the issuance of such Debt after giving effect to the issuance of
such Debt) shall not be greater than 2.40 to 1.00, (iii) the Fixed Charge
Coverage Ratio (calculated on a pro-forma basis as of the date of the issuance
of such Debt after giving effect to the issuance of such Debt) shall not be less
than 1.50 to 1.00, and (iv) such Debt shall have a scheduled maturity date that
is no earlier than April 1, 2013.
Notwithstanding anything in this Agreement to the contrary, the aggregate
principal amount of Debt permitted under Section 6.02(h), Section 6.02(n), and
Section 6.02(o) shall not exceed $250,000,000 at any time.
     2.19 Amendment to Section 6.03(b)(iii). Section 6.03(b)(iii) of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     (iii) the Parent and its Subsidiaries may sell, lease, transfer or
otherwise dispose of any Property to third parties; provided that, all such
asset sales to third parties permitted by this Section 6.03 during the fiscal
year in which such asset sale occurs, shall not exceed in the aggregate 5% of
Consolidated Tangible Net Worth as set forth in the Parent’s most recent Form
10-K;
     2.20 Amendment to Section 6.03(b)(iv). Section 6.03(b)(iv) of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     (iv) the Parent and its Subsidiaries may sell, discount, pledge or factor
foreign accounts receivable, at face value or at a discount not to exceed 3%,
without recourse or representation or warranty other than customary
representations and warranties and recourse that would not prevent true sale
treatment of such sale, discount or factor under GAAP; provided that no Event of
Default has occurred and is continuing and that the Parent is in compliance with
Sections 6.13 through 6.15 both before and after giving effect to such
transaction;

11



--------------------------------------------------------------------------------



 



     2.21 Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.04 Investments. Neither the Parent nor any of its Subsidiaries
will make or permit to exist any loans, advances or capital contributions to, or
make any investment in, or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any Person, except
for:
     (a) capital contributions or investments made on or before the date hereof
in any Domestic Subsidiary and in any Foreign Subsidiary in existence on the
Closing Date, and additional capital contributions or investments in any
Domestic Subsidiary or Foreign Subsidiary in existence on the Closing Date,
provided that on the date of such investment and after giving effect thereto,
such capital contributions or investments would be permitted under
Section 6.02(b);
     (b) Liquid Investments provided, that such Liquid Investments are subject
to lien in favor of Administrative Agent;
     (c) intercompany loans from the Parent to or from any of its Subsidiaries
and intercompany loans between Subsidiaries, provided that on the date of such
investment and after giving effect thereto, such Debt would be permitted under
Section 6.02(b);
     (d) Acquisitions permitted under Section 6.18; and
     (e) investments in capital stock of publicly traded and non-publicly traded
companies and loans or advances to third parties made in the ordinary course of
business in an aggregate amount not to exceed 15% of Consolidated Tangible Net
Worth at any time; provided that, the portion of such investments which
constitute loans or advances to third parties made in the ordinary course of
business or cash Investments in joint ventures shall not exceed an aggregate
amount equal to 10% of Consolidated Tangible Net Worth at any time.
     2.22 Amendment to Section 6.07. Section 6.07 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.07 Restricted Payments. Neither the Parent nor any of its
Subsidiaries shall make any Restricted Payments other than (i) Restricted
Payments by Subsidiaries of the Parent to the Parent or another Subsidiary of
the Parent and by the Parent to any of its Subsidiaries provided that on the
date of such Restricted Payment and after giving effect thereto, no Default or
Event of Default has occurred and is continuing, in each case at the time of
such Restricted Payment and (ii) purchases by the Parent of its common stock.

12



--------------------------------------------------------------------------------



 



     2.23 Amendment to Section 6.12(i). Section 6.12(i) of the Credit Agreement
is hereby deleted and replaced in its entirety with the following:
     (i) change the flag of any Mortgaged Vessel without the prior written
consent of the Administrative Agent to any jurisdiction other than the United
States, Vanuatu, and Panama, such consent not to be unreasonably denied or
delayed, provided that such Loan Party shall ratify and grant Liens on such
Collateral and counsel for the Administrative Agent shall have confirmed that
the Administrative Agent has an Acceptable Security Interest on such Collateral
pursuant to the Security Documents.
     2.24 Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.13 Leverage Ratio. The Parent shall not permit its Leverage Ratio
at the end of any fiscal quarter to be greater than 3.00 to 1.00.
     2.25 Amendment to Section 6.14. Section 6.14 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.14 Minimum Net Worth. The Parent shall not permit Consolidated
Net Worth as of the last day of any fiscal quarter to be less than (a) 75% of
Consolidated Net Worth as of September 30, 2007 plus (b) 50% of its Consolidated
Net Income for each fiscal quarter beginning with the fiscal quarter ending on
December 31, 2007, during which Consolidated Net Income is positive, but without
reductions for any fiscal quarters during which Consolidated Net Income is
negative plus (c) 75% of the Net Cash Proceeds from any Equity Issuance
thereafter plus (d) 75% of the amount of any conversion of the Convertible
Unsecured Debentures from debt to equity.
     2.26 Amendment to Section 6.15. Section 6.15 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.15 Minimum Fixed Charge Coverage Ratio. The Parent shall not
permit the Fixed Charge Coverage Ratio at the end of any fiscal quarter to be
less than 1.25 to 1.00.
     2.27 Amendment to Section 6.18. Section 6.18 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 6.18 Acquisitions. For Acquisitions, the consent of the Lenders
shall not be required so long as (i) the acquisition target is in the same or
similar line of business as the Parent or any other Loan Party; (ii) the Parent
or any other Loan Party is the surviving entity holding one hundred percent
(100%) of the ownership interests in the Acquisition target; (iii) no Default or
Event of Default shall exist before or after any Acquisition; (iv) the terms of
Section 5.11 are satisfied; (v) the board of directors of the Acquisition target
approves the Acquisition; (vi) after giving effect to any such Acquisition on a
pro forma basis,

13



--------------------------------------------------------------------------------



 



the Leverage Ratio shall not be greater than 2.40 to 1.00; and (vii) after
giving effect to any such Acquisition on a pro forma basis, the Fixed Charge
Coverage Ratio shall not be less than 1.50 to 1.00.
     2.28 Amendment to Section 6.19. Section 6.19 of the Credit Agreement
(Collateral Coverage Test) is hereby deleted and replaced in its entirety with
the following:
     Section 6.19 [Intentionally omitted].
     2.29 Amendment to Section 7.01(f). Section 7.01(f) of the Credit Agreement
is hereby amended by deleting each instance of the text “$5,000,000.00” and
replacing it with “$15,000,000.00”
     2.30 Amendment to Section 11.01. Section 11.01 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:
     Section 11.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrowers,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by each Lender
directly affected thereby and each Borrower, do any of the following: (x) reduce
the principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or under any other Credit Document (including, without limitation,
unreimbursed Letter of Credit Obligations) or (y) postpone any date fixed for
any scheduled payment or prepayment of principal of, or interest on, the Notes
or any fees or other amounts payable hereunder (including, without limitation,
unreimbursed Letter of Credit Obligations); and provided, further, that that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders and the Borrowers, do any of the following: (a) except as provided in
Section 2.01(e), increase or extend the Commitments of the Lenders, (b) change
the number of Lenders which shall be required for the Lenders or any of them to
take any action hereunder or under any other Credit Document, (c) amend, modify
or waive Sections 2.07(e), 2.12, 7.06, 11.01, or any other provision providing
for the pro rata nature of disbursements by or payments to the Lenders,
(d) amend the definition of “Majority Lenders” or “Pro Rata Share”; and
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Issuing Bank, as
applicable, in addition to the Lenders required above to take such action,
affect the rights or duties of the Administrative Agent or the Issuing Bank, as
applicable, under this Agreement or any other Credit Document and (ii) no waiver
of any of the conditions specified in Article III shall be effective against any
Lender not executing such waiver. The foregoing notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Credit Document that

14



--------------------------------------------------------------------------------



 



relates only to the relationship of the Lenders among themselves, and that does
not affect the rights or obligations of Borrowers or Guarantors, shall not
require consent by or the agreement of Borrowers or Guarantors.
     2.31 Amendment to Schedule 1.01(d). Schedule 1.01(d) to the Credit
Agreement (Revolving Commitments) is hereby deleted and replaced in its entirety
with Schedule 1.01(d) attached hereto.
     2.32 Amendment to Schedule 4.17. Schedule 4.17 to the Credit Agreement
(Mortgaged Vessels and Mortgaged Real Estate) is hereby deleted and replaced in
its entirety with Schedule 4.17 attached hereto.
ARTICLE III
INCREASE OF COMMITMENTS
     As of the Effective Date, the aggregate Revolving Commitments shall be
increased from $130,000,000 to $150,000,000 and the Swingline Commitment shall
be increased from $10,000,000 to $25,000,000. Upon the effectiveness of this
Amendment, each Lender’s Revolving Commitment shall be the Revolving Commitment
set forth on the attached Schedule 1.01(d) and the Swingline Bank’s Swingline
Commitment shall be $25,000,000. The commitment fees provided for in Section
2.03(a) of the Credit Agreement shall hereafter be computed on the basis of the
Revolving Commitments, as so increased. Each Borrower shall prepay any Revolving
Advances outstanding on the Effective Date (and pay any additional amounts
required pursuant to Section 2.08 of the Credit Agreement) to the extent
necessary to keep the outstanding Revolving Advances ratable with any revised
Pro Rata Shares arising from any nonratable increase in the Revolving
Commitments pursuant to this Amendment.
ARTICLE IV
CONSENT
     The Lenders hereby consent to (a) the release of the Administrative Agent’s
Lien on each vessel owned by the Loan Parties on the Effective Date and
currently subject to a Vessel Mortgage other than the vessels listed on
Schedule 4.17 attached hereto and (b) the release of Global Industries (B) Sdn.
Bhd. from its obligations as a Foreign Guarantor under the Foreign Guaranty and
the other Credit Documents. The express consent set forth in this Article is the
only consent provided by the Lenders pursuant to this Amendment, and all other
rights and remedies of the Lenders under the Credit Agreement remain unchanged.
The Lenders reserve the right to exercise any rights and remedies available to
them in connection with any other present or future Defaults with respect to the
Credit Agreement or any other provision of any Credit Document.

15



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS PRECEDENT
     5.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
     (a) Documentation. The Administrative Agent shall have received the
following, each dated on or before the Effective Date, in form and substance
satisfactory to the Administrative Agent and the Lenders:
     (i) this Amendment duly executed by the Borrowers, the Administrative Agent
and each of the Lenders and all attached Exhibits and Schedules;
     (ii) (A) the attached Acknowledgment and Reaffirmation of the US Guaranty
duly executed by each US Guarantor and (B) the attached Acknowledgment and
Reaffirmation of the Foreign Guaranty duly executed by each Foreign Guarantor;
     (iii) (A) a Revolving Note by the Parent payable to the order of each
Lender in the amount of such Lender’s Revolving Commitment as in effect on the
Effective Date, (B) a Revolving Note by the Mexican Borrower payable to the
order of each Lender in an amount equal to the lesser of $50,000,000 or 1/3rd of
such Lender’s Revolving Commitment as in effect on the Effective Date, and (C) a
Revolving Note by the Cayman Borrower payable to the order of each Lender in the
amount of such Lender’s Revolving Commitment as in effect on the Effective Date;
     (iv) Swingline Notes executed by each Borrower payable to the order of the
Swingline Bank in the amount of its Swingline Commitment;
     (v) certificates from the appropriate Governmental Authority certifying as
to the good standing, existence and authority of each of the Borrowers in all
jurisdictions where reasonably required by the Administrative Agent;
     (vi) certificates from a Responsible Officer of the Parent stating that
(A) all representations and warranties of the Loan Parties set forth in the
Credit Documents shall be true and correct in all material respects on and as of
the Effective Date with the same effect as if made on and as of the Effective
Date; (B) no Default has occurred and is continuing; and (C) the conditions in
this Article V have been met;
     (vii) copies, certified as of the Effective Date by a Responsible Officer
of the appropriate Person of (A) the resolutions of the Board of Directors or
its equivalent of each Borrower approving this Amendment and the other Credit
Documents to which it is a party and the transactions contemplated hereby, (B)
the organizational documents of each Borrower (or a statement that no

16



--------------------------------------------------------------------------------



 



amendments have been made to the organizational documents of such Borrower since
June 30, 2006), and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Amendment, the
Notes, and the other Credit Documents;
     (viii) certificates of a Responsible Officer of each of the Borrowers
certifying the names and true signatures of officers of the Borrowers authorized
to sign this Amendment, the Notes and the other Credit Documents to which such
Borrowers are a party;
     (ix) a certificate from the Parent’s Chief Executive Officer, President or
Chief Financial Officer addressed to the Administrative Agent and each of the
Lenders, which shall be in form and in substance reasonably satisfactory to the
Administrative Agent and shall state that, subject to the qualifications stated
therein, after giving effect to the Borrowings contemplated under this Amendment
and the other Credit Documents, (A) the fair value and present fair saleable
value of the Parent’s and each of its Subsidiaries’ assets exceed its stated
liabilities and identified Contingent Obligations; (B) the Parent and each of
its Material Subsidiaries should be able to pay their debts as they become
absolute and mature; and (C) the Parent and each of its Material Subsidiaries
will have sufficient capital to engage in its business as management has
indicated it is now conducted;
     (x) a certificate from the Parent’s Chief Executive Officer, President or
Chief Financial Officer addressed to the Administrative Agent and each of the
Lenders, which shall be in form and in substance reasonably satisfactory to the
Administrative Agent and shall reaffirm that as of the Effective Date the
Projections prepared by the Parent and delivered to the Administrative Agent are
true and correct in all material respects based upon the assumptions stated
therein and the best information reasonably available to such officer at the
time such Projections were made and shall describe any changes therein and state
that such changes shall not, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Change to occur;
     (xi) favorable opinions dated as of the Effective Date by each of
(A) Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P., counsel to the
US Loan Parties, (B) Myers & Alberga, Cayman Islands counsel to the Loan
Parties, (C) Garza Tello & Asociados, Mexican counsel to the Loan Parties, and
(D) Bracewell & Giuliani LLP, special New York counsel to the Administrative
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent; and
     (xii) such other documents, governmental certificates and agreements as the
Administrative Agent and the Lenders may reasonably request.
       (b) Payment of Fees. The Borrowers shall have paid to the Administrative
Agent (i) for the account of each Lender that executes and delivers its
signature page

17



--------------------------------------------------------------------------------



 



hereto on or before the Effective Date, a fee equal to the sum of (A) 0.10%
multiplied by such Lender’s existing Revolving Commitment (calculated prior to
giving effect to the increase provided for in this Amendment, if any) and
(B) 0.25% multiplied by the increase in such Lender’s Revolving Commitment
provided for in this Amendment, if any (due and payable on the Effective Date),
and (ii) all costs and expenses which have been invoiced and are payable
pursuant to Section 11.04 of the Credit Agreement.
     (c) Security Documents. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent in their discretion
necessary to determine that arrangements have been made for the Administrative
Agent for the benefit of Lenders to have an Acceptable Security Interest in the
Collateral, including, without limitation, (i) lien, tax and judgment searches
conducted on the Parent and the other Loan Parties reflecting no Liens other
than Permitted Liens against any of the Collateral as to which perfection of a
Lien is accomplished by the filing of a financing statement other than in favor
of the Administrative Agent for the benefit of the Lenders and (ii) lien
releases with respect to any Collateral currently subject to a Lien other than
Permitted Liens.
     (d) No Default. No Default shall have occurred and be continuing.
     (e) Representations and Warranties. The representations and warranties
contained herein and in the Credit Agreement and the other Credit Documents
shall be true and correct as of the date hereof, as if made on the date hereof.
     (f) No Material Adverse Change. No event or events which, individually or
in the aggregate, has had or is reasonably likely to cause a Material Adverse
Change shall have occurred since December 31, 2006.
     (g) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority (other than the GTM Settlement) shall be threatened or
pending and, in addition, no preliminary or permanent injunction or order by a
state or federal court shall have been entered in connection with this
Amendments or the other Credit Documents or any transaction contemplated hereby
or thereby or which, in any case, in the reasonable judgment of the
Administrative Agent or the Majority Lenders, could reasonably be expected to
cause a Material Adverse Change.
     (h) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Parent or other appropriate
party) of all consents, licenses and approvals required, if any, from
Governmental Authorities in accordance with applicable law in connection with
the execution, delivery, performance, validity and enforceability of this
Amendment and the other Credit Documents. In addition, the Borrower and
Subsidiaries shall have all material consents, licenses and approvals required
in connection with the continued operation of the Parent and its Subsidiaries,
and such approvals shall be in full force and effect.

18



--------------------------------------------------------------------------------



 



     (i) Business Plan. The Administrative Agent and the Lenders shall have
received true and correct copies of the Loan Parties and their Affiliates’
business and financial plan for the years 2007 through 2010, together with a
written analysis of such business and financial plan, in form and substance
satisfactory to the Administrative Agent.
     (j) Additional Information. The Administrative Agent shall have received
such additional information which the Administrative Agent shall have reasonably
requested, and such information shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.
     (k) Collateral Coverage Ratio. The Collateral Coverage Ratio shall be no
less than 1.50 to 1.00 after giving effect the increase in the Revolving
Commitments contemplated by this Amendment.
ARTICLE VI
NO WAIVER
     6.01 No Waiver. Except as expressly provided in Article IV, nothing
contained in this Amendment shall be construed as a waiver by the Administrative
Agent or any Lender of any covenant or provision of the Credit Agreement, the
other Credit Documents, this Amendment, or of any other contract or instrument
between any Borrower and the Administrative Agent or any Lender, and the failure
of the Administrative Agent or any Lender at any time or times hereafter to
require strict performance by each Borrower of any provision thereof shall not
waive, affect or diminish any right of the Administrative Agent to thereafter
demand strict compliance therewith. The Administrative Agent and each Lender
hereby reserves all rights granted under the Credit Agreement, the other Credit
Documents, this Amendment and any other contract or instrument between any of
them.
ARTICLE VII
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     7.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Credit Documents are ratified and confirmed and
shall continue in full force and effect. Each Borrower hereby agrees that all
liens and security interests securing payment of the Obligations under the
Credit Agreement are hereby collectively renewed, ratified and brought forward
as security for the payment and performance of the Obligations. Each Borrower,
the Administrative Agent and the Lenders agree that the Credit Agreement, as
amended hereby, and the other Credit Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
     7.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment have been authorized by all requisite
corporate action on the

19



--------------------------------------------------------------------------------



 



part of such Borrower and will not violate the applicable organization or
governing documents of any Borrower; (b) the representations and warranties
contained in the Credit Agreement, as amended hereby, and the other Credit
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by the Administrative Agent; (d) each Borrower is
in full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Credit Documents; and (e) no
Borrower has amended its applicable organizational or governing documents since
the date of the Credit Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Credit Documents,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.
     8.02 Reference to Credit Agreement. Each of the Credit Agreement and the
other Credit Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in the Credit Agreement and such other Credit
Documents to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.
     8.03 Expenses of the Administrative Agent. Each Borrower agrees to pay on
demand all reasonable costs and expenses incurred by the Administrative Agent in
connection with any and all amendments, modifications, and supplements to the
Credit Documents, including, without limitation, the reasonable costs and fees
of the Administrative Agent’s legal counsel, and all costs and expenses incurred
by the Administrative Agent in connection with the enforcement or preservation
of any rights under the Credit Agreement, as amended hereby, or any other Credit
Documents, including, without, limitation, the costs and fees of the
Administrative Agent’s legal counsel.
     8.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     8.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.

20



--------------------------------------------------------------------------------



 



     8.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.
     8.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     8.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     8.09 Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank. Signatures on following pages.]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first above-written.

            PARENT:

GLOBAL INDUSTRIES, LTD.
      By:   /s/ PETER S. ATKINSON         Name:   Peter S. Atkinson       
Title:   President and Chief Financial Officer        MEXICAN BORROWER:

GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V
      By:   /s/ RUSSELL ROBICHEAUX         Name:   Russell Robicheaux       
Title:   Attorney-in-fact/ A poderado        CAYMAN BORROWER:

GLOBAL INDUSTRIES INTERNATIONAL, L.P.

By: Global Industries International, L.L.C., its general partner
      By:   /s/ PETER S. ATKINSON         Name:   Peter S. Atkinson       
Title:   President     

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH,
as Administrative Agent, Issuing Bank and as a Lender
      By:   /s/ DENNIS PETITO         Name:   Dennis Petito        Title:  
Managing Director              By:   /s/ MICHAEL WILLIS         Name:   Michael
Willis        Title:   Director     

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            LENDERS:

WHITNEY NATIONAL BANK
      By:   /s/ KEVIN P. RAFFERTY         Name:   Kevin P. Rafferty       
Title:   Senior Vice President     

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            NATIXIS (formerly known as Natexis Banques Populaires)
      By:   /s/ RENAUD D’HERBES         Name:   Renaud d’Herbes        Title:  
Senior Managing Director              By:   /s/ LOUIS P. LAVILLE, III        
Name:   Louis P. Laville, III        Title:   Managing Director     

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.
      By:   /s/ ALISON BARBER         Name:   Alison Barber        Title:   Vice
President              By:   /s/ C. TOBIAS BACKER         Name:   C. Tobias
Backer        Title:   Director     

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED US GUARANTY
Each of the undersigned (each a “US Guarantor” and collectively the “US
Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 3 to Third Amended and Restated Credit Agreement dated as of
October ___, 2007 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation,
GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de
responsabilidad limitada de capital variable, and GLOBAL INDUSTRIES
INTERNATIONAL, L.L.C., a Louisiana limited liability company, in its capacity as
general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands
exempted limited partnership, (b) the financial institutions parties thereto;
and (c) Calyon New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) reaffirms its obligations under the Second
Amended and Restated US Guaranty dated as of June 30, 2006 by the US Guarantors
in favor of the Administrative Agent for the benefit of the Beneficiaries (as
defined therein).

            GLOBAL INDUSTRIES, LTD.
      By:   /s/ PETER S. ATKINSON         Name:   Peter S. Atkinson       
Title:   President and Chief Financial Officer        GIL HOLDINGS, L.L.C.
GLBL HOLDINGS, L.L.C.
GLOBAL DIVERS AND CONTRACTORS, L.L.C.
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C.
GLOBAL INDUSTRIES OFFSHORE, L.L.C.
GLOBAL PIPELINES PLUS, L.L.C.
GLOBAL MOVIBLE OFFSHORE, L.L.C.
NORMAN OFFSHORE PIPELINES, L.L.C.
PIPELINES, L.L.C.
SUBTEC MIDDLE EAST LIMITED           By:   /s/ RUSSELL ROBICHEAUX        
Name:   Russell Robicheaux        Title:   Director     

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED FOREIGN GUARANTY
Each of the undersigned (each a “Foreign Guarantor” and collectively the
“Foreign Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 3 to Third Amended and Restated Credit Agreement dated as of
October ___, 2007 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation,
GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de
responsabilidad limitada de capital variable, and GLOBAL INDUSTRIES
INTERNATIONAL, L.L.C., a Louisiana limited liability company, in its capacity as
general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands
exempted limited partnership, (b) the financial institutions parties thereto;
and (c) Calyon New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”). and (ii) reaffirms its obligations under the Second
Amended and Restated Foreign Guaranty dated as of June 30, 2006 by the Foreign
Guarantors in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined therein).

            GLOBAL INDUSTRIES INTERNATIONAL, L.P.

By: Global Industries International, L.L.C., its
general partner
      By:   /s/ PETER S. ATKINSON         Name:   Peter S. Atkinson       
Title:   President        GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.
      By:   /s/ RUSSELL ROBICHEAUX         Name:   Russell Robicheaux       
Title:   Attorney-in-fact/Apoderado        GLOBAL INTERNATIONAL VESSELS, LTD.
GLOBAL OFFSHORE INTERNATIONAL, LTD.
      By:   /s/ PETER S. ATKINSON         Name:   Peter S. Atkinson       
Title:   President     

Acknowledgment and Reaffirmation of
Second Amended and Restated Foreign Guaranty

 



--------------------------------------------------------------------------------



 



            GLOBAL INDUSTRIES OFFSHORE NETHERLANDS, BV
      By:   /s/ RUSSELL ROBICHEAUX         Name:   Russell Robicheaux       
Title:   Director              By:   /s/ PETER S. ATKINSON         Name:   Peter
S. Atkinson        Title:   Director        GIL MAURITIUS HOLDINGS, LTD.
      By:   /s/ RUSSELL ROBICHEAUX         Name:   Russell Robicheaux       
Title:   Director        GLOBAL INDUSTRIES MEXICO HOLDINGS, S. DE R.L. DE C.V.
GLOBAL VESSELS MEXICO, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES OFFSHORE SERVICES, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES SERVICES, S. DE R.L. DE C.V.           By:   /s/ RUSSELL
ROBICHEAUX         Name:   Russell Robicheaux        Title:  
Attorney-in-fact/Apoderado     

Acknowledgment and Reaffirmation of
Second Amended and Restated Foreign Guaranty

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
REVOLVING COMMITMENTS

         
Calyon New York Branch
  $ 40,000,000.00  
Natexis Banques Populaires
  $ 40,000,000.00  
Whitney National Bank
  $ 40,000,000.00  
Fortis Capital Corp.
  $ 30,000,000.00  
 
     
TOTAL
  $ 150,000,000.00  

Schedule 1.01(d) — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 4.17
MORTGAGED VESSELS AND MORTGAGED REAL ESTATE

                  Morgtaged Vessels:                   Owner:   Global
Piplelines Plus, L.L.C.    
 
  Vessel Name:   Official Number   Flag
 
  Cherokee     D520180     USA
 
  Chickasaw     D525459     USA
 
                Owner:   Global International Vessels, LTD.    
 
  Vessel Name:   Official Number:   Flag
 
  DLB 264     1104     Vanuatu
 
  DLB 332     1042     Vanuatu
 
  Global Shawnee     1058     Vanuatu
 
                Owner:   Global Offshore International, LTD.    
 
  Vessel Name:   Official Number:   Flag
 
  Global Cheyenne     935     Vanuatu
 
  Global Seminole     1078     Vanuatu
 
  Global Comanche     1070     Vanuatu
 
  Global Iroquois     893     Vanuatu
 
                Owner:   Global Industries, LTD.    
 
  Vessel Name:   Official Number:   Flag
 
  Global Pioneer     D1040503     USA

Mortgaged Real Estate: 8000 Global Drive, Carlyss, Louisiana 70665

Schedule 4.17 — Page 1